DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the term “paraffin” renders the claim indefinite because the term “paraffin” alone loosely denotes a broad class of paraffins including paraffin wax, liquid paraffin, soft paraffin (or petroleum jelly) petrol-paraffin oil, etc.  The metes and bounds of paraffin can be ascertained by including the melting point (as recited in the instant claim 3).  
	In claim 4, the term “high purity” renders the claim indefinite because “high” is a relative term that is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree; therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

	In claim 6, step (c), the phrase “rapidly lowering” renders the claim indefinite because “rapidly” is a relative term for the same reason discussed in claim 4 above.
	Other claims are deemed indefinite in view of their dependence on either claim 1 or claim 6.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome 35 USC 112 issues as discussed above.  
The following is a statement of reasons for the indication of allowable subject matter:  Diisocyanate compounds have been known in self-healing materials; iron oxide is known in providing color to concrete.  However, it has not been known to form a self-healing material for concrete by combining the five components in specific concentrations as claimed.  References are cited as art of interest.


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



June 5, 2021